313 F.2d 633
Edwin F. KLINE, Executor of the Last Will and Testament of Fannie E. Kline, deceased, Appellant,v.UNITED STATES of America, Appellee.
No. 8657.
United States Court of Appeals Fourth Circuit.
Argued November 5, 1962.
Decided February 16, 1963.

Appeal from the United States District Court for the Northern District of West Virginia, at Wheeling. Charles F. Paul, District Judge.
Charles P. Mead, Wheeling, W. Va. (Russell B. Goodwin, Thomas A. Goodwin, and Goodwin, Mead & Goodwin, Wheeling, W. Va., on brief), for appellant.
Giora Ben-Horin, Atty. Dept. of Justice (Louis F. Oberdorfer, Asst. Atty. Gen., Meyer Rothwacks, Attorney, Department of Justice, and Robert E. Maxwell, U. S. Atty., on brief), for appellee.
Before BOREMAN and BRYAN, Circuit Judges, and BUTZNER, District Judge.
PER CURIAM.


1
This appeal is from an order of the District Court granting the motion of the United States for summary judgment and dismissing the taxpayer's suit for refund of $84,162.47 paid in federal estate tax and interest. Upholding the Commissioner of Internal Revenue, the District Court disallowed as a deduction for federal estate tax purposes the value, as of the time of the death of testatrix, of a remainder interest under a testamentary trust on the ground that the power of the trustee to invade the trust corpus was not limited by any ascertainable standard.1


2
For the reasons stated by the District Court, the decision and judgment below will be


3
Affirmed.



Notes:


1
 Kline v. United States, 202 F.Supp. 849 (N.D.W.Va.1962)